El Juez Pbesidente Se. Quiñones,
emitió la opinión del tribunal.
La presente es una apelación establecida por el abogado don Erancisco H. Dexter en representación de la compa-ñía de seguros contra incendios titulada “La Traslánti-ca de Hamburgo”, 7 continuada después ante esta Corte *352Suprema como defensor de dicha compañía por el aboga-do don José Hernández User a, contra la sentencia pro-nunciada por el extinguido Tribunal del Distrito de Ponce en el juicio declarativo de mayor cuantía seguido por el abogado don Felipe Casalduc y Coicoecliea, por sí y en re-presentación de sus colegas don Luciano Ortiz Antón y don Francisco Parra Capó y del oficial de sala del mismo Tribunal de Distrito don Gustavo Rodríguez Acevedo, en cobro de ochocientos cincuenta dollars en concepto de ho-norarios devengados por los demandantes en el juicio arbitral celebrado en la misma ciudad de Ponce para fi-jar el montante de la indemnización que debiera pagar la compañía por el valor de ciertas mercaderías que habían sido aseguradas en la misma por el comerciante de aque-lla plaza don Antonio Rodríguez García y que fueron des-truidas por un incendio y para cuyo juicio fueron nom-brados por el alcalde de Ponce en representación de la compañía y el otro interesado don Antonio Rodríguez co-mo árbitros de derecho, los abogados arriba mencionados don Felipe Casalduc y Goieoechea, don Luciano Ortiz An-' tón y don Francisco Parra Capó, y el oficial de sala del Tribunal de Distrito don Gustavo Rodríguez Acevedo, como secretario para autorizar todos los actos del juicio.
La sentencia pronunciada por' el referido Tribunal de Distrito copiada literalmente dice así: .
Sentencia. — En la Ciudad de Ponce, Isla de Puerto Pico, á los catorce días del mes de marzo de 3904: Vistos en juicio oral y pú-blico los presentes autos declarativos, seguidos entre partes; ante este tribunal de la una, como demandantes, el letrado Don Felipe Casal-duc y Goieoechea, por sí y ©on la representación de sus demás compa-ñeros Don Luciano Ortíz Antón, Don Francisco Parra Capó y Don Gustavo Rodríguez Acevedo, todos mayores de edad y vecinos de esta población: y de la otra, como demandada, la Compañía La Trasat-lántica de Iiamburgo” (Alemania) sobre seguros contra incendio, representada en Puerto Rico por sus Agentes Generales residentes en Aguadilla, Sres. Sanders Philippi y Compañía, liquidadores Sehena-*353bel y Compañía, sociedad mercantil de aquella'Plaza, declarada en rebeldía, y sobre cobro (de la suma de ochocientos cincuenta dollars. Siendo Ponente para la redacción de esta sentencia el Sr. Juez Pre-sidente de la Corte Don Isidoro Soto Nussa.
Resultando: que el Letrado Don Felipe Casalduc y Goicoechea, al establecer esta demanda por su escruto 'de fecha tres de Octubre del año próximo pasado, contra la citada Compañía de Seguros, solicitó se condenase á ésta á pagar á cada uno de los demandantes Don Francisco Parra Capó, Don Luciano Ortíz Antón y Don Felipe Casalduc y Goicoechea doscientos cincuenta .dollars y á Don Gustavo Rodrí-guez y Acevedo cien dollars, imponiéndole, además, todas las cos-tas del juicio, fundando los demandantes esa reclamación en los hechos siguientes: Que por póliza No. 5,368, sustitución de la No. 4,951, Don Antonio Rodríguez García, de Ponce, en marzo 10 de 3901 constituyó un seguro contra incendio en la Compañía “La Trasatlántica de Hamburgo,” garantizando del siniestro -mercancías que tenía en un almacén,' sito en la plaza del mercado de esta Ciudad, 'Casa No. 17, manifestando la Compañía en ese documento que el seguro lo hacía bajo las condiciones generales y particulares obrantes en la misma póliza y por las que ella puede expedirse: que esas condiciones vienen numeradas y la que ostenta el No. XV, dice así: “Tanto la Compañía cómo el asegurado tiene el derecho de obtener un fallo de Tribunales competentes sobre todas las cues-tiones referentes á la validez de esta póliza. Todas las diferencias que puedan ocurrir respecto al monto de indemnización, serán juz-gadas únicamente por el arbitraje, y esto siempre antes de que haya sido iniciada alguna demanda judicial por pago de indem-nización. Cuando conforme al deseo ide la Compañía ó del asegu-rado el importe de indemnización debe ser fijado por arbitraje, la sumisión al arbitraje será sujetada á las siguientes condiciones: cada parte nombrará perito por un protocolo ó por escrito. Si una de las partes, después de ser notificada por la 'otra parte á fin de que nombre su perito, y después -de haber sido informada del nombramiento del perito de la otra parte, no procede á nom-brar el segundo perito dentro de una semana, el nombramiento del segundo perito sexd 'hecho por el Cónsul de Alemania ó en sú de-fecto por la Autoridad local competente. — Los dos peritos, antes de entrar en materia nombran un tercex‘0 por el caso de discor-dia, quien decidirá sobre cualquier punto discordado, dentro de los límites de la valuación de los mismos peritos.” Hay otras reglas nó pertinentes en este asunto y termina así este párrafo *354¡XV). "Los gastos del arbitraje serán soportados por iguales'par-tes entre la Compañía y el asegurado ’ ’: Que en la noche del doce de noviembre de 190.1, se declaró un incendio en el establecimien-to 'mercantil del Sr. Rodríguez y García, en el qué se encontraban las mercancías aseguradas por la póliza de que se lia hecho mérito, habiéndose quemado algunas de dichas existencias y salvado otras: que deseando el Sr. Rodríguez y García, fijar el montante de la in-demnización por medio de arbitros, atemperándose en las condi-ciones del No. 15 de la póliza por escritura ante el Notario Don Rafael León, fecha primero de febrero de 1902, designó como ar-bitro al Licenciado en derecho Felipe Casaldue, pidiendo al mis-mo tiempo se notificase ese nombramiento al Agente de la Com-pañía en Ponce, Don Christian Boysen y Monserrat como así se hizo en el mismo día primero, previniéndose además, que dentro del término legal y señalado en la póliza, efectuara la designación del otro perito: que vencido con exceso el término de una semana, y no habiendo llenado ese requisito el Agente de la mencionada Com-pañía, el asegurado Sr. Rodríguez, por ante el mismo Notario Su*. León, fecha once de febrero del mismo año 1902 levantó otra acta para que el Cónsul de Alemania en esta Ciudad Don Enrique C.. Fritze procediera al nombramiento del árbitro en "cuestión y noti-ficado ese agente diplomático de lo pretendido, contestó: que hiciera la designación la Autoridad local competente motivo por el cual en .acta No. 49, ante el repetido Notario León de doce de febrero de 1902, fué requerido el Alcalde de Ponce Don Enrique Chevalier, y expuso: que á nombre de la Compañía de Seguros contra incen-dios "La Trasatlántica de .Hamburgo” designa como perito para resolver las diferencias del montante de la indemnización de los daños ocasionados por el siniestro mencionado al Licenciado en de-recho Don Francisco Parra Capó: y habiendo aceptado dichos se-ñores Casaldue y Parra sus respectivas designaciones en escritura ante el referido Notario Sr. León, de 18 de febrero de 1902, desig-naron como tercer perito en discordia al Ledo. Don Luciano Ortiz Antón, que fué notificado por el mismo fedatario, manifestando aceptar el cargo: que según escritura de fecha tres de abril' de 1902, ante el -Notario Sr. Toro Yendrell, el Sr. Antonio Rodríguez 'García, por su propio derecho, y Don Enrique Chevalier y GTmrdón, Alcalde de Ponce, y como representante ide la Compañía asegurado-ra, formularon el compromiso de ái*bitros para qire éstos resolvie-ran sobre el montante de la indemnización que por el siniestro de-bía pagar la Compañía, a.1 asegurado y fijaron el plazo de treinta *355y dos días para que se 'dictara sentencia nombrando como Secre-tario de los árbitros al Oficial de Sala de la 'Corte de Distrito, Don Gustavo Rodríguez, fijando la multa de quinientos dollars para la parte que dejare de cumplir cualquier acto para la realización del compromiso, y consignando por último en su cláusula sexta que la Compañía y el asegurado soportarían por iguales partes los gastos del arbitraje: que el Once de abril de 1902, recibieron los arbitros el testimonio de la escritura de compromiso, y de acuer-do con el artículo 804 de la Ley de Enjuiciamiento Civil, luego de designar local donde constituirse el Tribunal, por providencia de esa fecha, se señaló á la Compañía aseguradora y al asegurado un pla-zo de ocho días para formular sus pretensiones y presentar los do-cumentos en que. las habían de apQyar, apercibidos de seguir el juicio en rebeldía y del pago de la multa estipulada, notificándose el pro-visto á las partes en once y catorce de abril de aquel ano, 1902: que en diez y ocho de Abril del mismo año, el asegurado Don Antonio Rodríguez García, por medio del Letrado Don Luis Llorens Torres, presentó escrito formulando sus pretensiones acompañadas de los documentos, en los que las hacían descansar, y pidiendo se dictara sentencia declarando el montante de la indemnización que la aseguradora debía abonar al asegurado su cliente: y como la Compañía no llenara ese trámite en tiempo y forana, la parte de-, mandante acusó la rebeldía y los tres árbitros que fueron nombra-dos, formando Tribunal, tuvieron por presentado el escrito y do-cumentos d'el Sr. Rodríguez, y por acusada la rebeldía de la de-mandada, á la que declaró incursa en la multa de quinientos dollar's; concediéndose un plazo de dos días para que cada parte im-pugnara las pretensiones de su contraria, resolución que en todos sus extremos fué notificada á las partes contendientes, al deman-dante en 25 de abril y al demandado en 26 del mismo mes y año de 1902; que no habiéndose impugnado las pretensiones de los li-tigantes, el Tribunal de árbitros dictó su auto de mayo primero-, abriendo el juicio á prueba por término de ocho días para pro-ponerla y practicai’la; y usando de las facultades que le fueron concedidas en la cláusula segunda de la escritura de compromiso amplió á diez y seis días más el plazo de treinta y dos señalados para dictar sentencia: que en tres de mayo, el Letrado de la parte autora presentó su escrito formulando prueba que fué declarada pertinente por el Tribunal que señaló día.y hora para la compa-recencia de las partes á fin de designar un perito, cuyo día fué el 8 de mayo, en .que no compareció más que la parte demandante, *356designando á Don Tomás Torres Gran, 'qne fné aprobado por los tres árbitros: qne como quiera qne el árbitro Don Francisco Pa-rra, venía desempeñando su 'cometido con la salud quebrantada, el mencionado día ocho de mayo, agravado en sus padecimientos, pre-sentó certificación médica craditiva de serle urgente la inmediata salida de Ponce, y escrito 'en qne por esa causa renunciaba el cargo de árbitro y pidiendo se notificara este incidente á la Compañía y al asegurado para que procedieran á nombrar su sustituto: y hecho el requerimiento, Don Enrique Chevalier, Alcalde de Ponce, como representante de la Compañía Trasatlántica y Don Antonio Rodríguez, por sí, en escritura ante el Notario de Ponce, Don José Rapión Becerra, en nueve del mismo mes de mayo, de mutuo acuer-do, nombraron como árbitro que sustituyera al Sr. Parra Capó, al Licenciado en Derecho Don Rafael Toro Vendrell, quien por ante el mismo Notario, Sr. Becerra, declaró aceptar el cargo y des-empeñarlo bien y fielmente: que constituido el Tribunal de arbitro, por los Sres. Don Luciano Ortíz Antón, el Sr. Toro Vendrell, como sustituto del Sr. Parra,'y el Sr. Casalduc y Goicoechea, siempre actuando como Secretario el Oficial de Sala, Don Gustavo Rodrí-guez en doce de mayo, ante él, formuló su dictamen el perito Sr. Torres Grau, y liquidado que fué ’el período probatorio por estar vencido, el Tribunal citó á las partes para sentencia, que fué dic-tada en diez y seis de mayo de 1902 por los arbitros y ante su Secretario notificada al demandante, el día veinte y á la Compa-ñía aseguradora'en treinta y uno del mismo--mes de mayo de 3902; que fijado en ese fallo el montante de la -indemnización, la Com-pañía aseguradora emplazó al asegurado Sr. Rodríguez, para la Corte de Distrito de los EE. TT1T. para Puerto Rico, donde dis-cutieron si procedía ó no el qiago de la indemnización por el si-niestro, terminando el litis por transacción: que como el árbitro Sr. Toro Vendrell, vino á ser nombrado en sustitución del Sr. Pa-rra Capó, hizo á éste cesión de honorarios como tal árbitro, por la suma de -cien dollars, subrogándole por ello en todos s-us dere-chos y acciones contra la Compañía y el Sr. Rodríguez, motivo por el que dicho Sr. Parra _ Capó reclama; al igual que sus otros dos compañeros de Tribunal y nada gestiona el Sr. Toro Vendrell: y que los 'demandantes realizaron los -trabajos que -como árbitros y Secretario respectivamente se les encomendaron, y habiendo fija-do el montante dé los honorarios y derechos en quinientos dollars para cada uno de los tres árbitros y en doscientos dollars para el Secretario, reclamaron á lo.s representantes de 1-a “Tras-*357■atlántica de Iiamburgo,” la mitad que les correspondía pagar de esa suma, ó sean doscientos cincuenta dollars para cada árbitro y cien dollars para el Secretario, es 'decir, un total de ochocientos cin-cuenta dollars, sin que se baya podido obtener el pago, motivo original-de esta demanda.
■ Resultando: (pie- admitida la demanda, en provisto de feelia seis de Octubre del año pasado, se tuvo por parte en ella por su propio derecho en representación de los demás* demandantes, ál Letrado Don Felipe Oasalduc y Goieoeehea, mandándose dar tras-lado de la 'demanda á la Compañía 'demandada, con' entrega de la correspondiente cédula y copia simple 'de la demanda para que la 'contestase en el improrrogable término de veinte días, perso-nándose en los autos en legal forma.
Resultando-, que emplazada la "Trasatlántica de Iiamburgo,” de-mandada en la persona de sus Agentes Generales en esta Isla, los Sres. Sanders, Philippi y 'Compañía, residentes en Aguadilla, en la forma dispuesta y con fecha catorce del citado mes de octubre, expiró.con' exceso el término otorgádole en la Ley para (personarse en los autos y contestar la demanda,. sin que .hayan hecho uso dé ése derecho.
Resultando: que la parte actora en su escrito de 19 de enero del corriente año, le acusó la rebeldía á la, Compañía demandada soli-citando á la vez el recibimiento á prueba del pleito.
Resultando: que por providencia del mismo día, el Tribunal le tuvo "por acusada la rebeldía, á la demandada y por contestada la demanda, y disponiendo que de esa resolución se diera cono-cimiento á la misma y así se hizo con fecha veinte y uno de Ene-ro, en la persona dé sus citados Agentes, Sres. Sanders, Philippi y Compañía, en Aguadilla.
Resultando: que convocadas las partes á comparecencia verbal para el acto de proposición de pruebas, el día doce de Febrero último, señalado al efecto, compareció únicamente él Letrado Don Felipe Casakluc, demandante, por sí y en representación de sus demás compañeros, sin que lo verificara la contraria, y propuso las pruebas de que intentaba valerse en el ácto del juicio oral de'estos autos, consistentes en la documental, pericial'y de testi-gos, por medio de escrito que presentó y se agregó al pleito.
Resultando: que señalado para la celebración del juicio oral el día- veinte y nueve de Febrero ultimo, á las nueve de la mañana, para la práctica de la prueba propuesta por .la demandante, á dicho acto comparecieron el Letrado Don Felipe Oasalduc y Goi-coechea, -por- sí y á nombre de sus demás compañeros, .y el Ledo. *358Don Angel Acosta Quintero, representando á la Compañía (deman-dada, en sustitución de Don F. II. Dexter, y dadb principio al inicio, el Letrado Sr. Acosta, promovió incidente previo alegando excepción dilatoria por incompetencia de jurisdicción, fundándose para ello en que la reclamación de cada uno (de los demandantes no llega á cuatrocientos dollars y por tanto, el juicio es de la com-petencia del Juzgado Municipal, pidiendo á la Corte ásí lo de-clarase, por los fundamentos que expuso, y concedida la palabra á la representación de los - demandantes, se opuso a admisión <del incidente, en mérito de las razones que también alegó y dejó so-metidas á la consideración del Tribunal) incidente que se resolvió, declarando sin lugar la excepción eon costas, por no haberse esta-blecido al contestar la demanda.
Resultando: que practicada la prueba testifical, el testigo Don Luis Llorens Torres, bajo juramento, declaró: que á voz y nom-bre de Don Antonio Rodríguez, estableció demanda en juicio ar-bitral contra la “Trasatlántica de Hamburgo,” para fijar su mon-tante de la indemnización que ésta debía satisfacer á su represen-tado por el incendio que ocurrió en su almacén, reconociendo co-ano de su puño y letra todas las firmas que autorizan los escritos y notificaciones que llevan su nombre en el juicio arbitral que se le puso de manifiesto. Y el otro testigo, Don Rafael Toro Vendrell, declaró también bajo juramento, que fu'é nombrado Juez Arbitro sustituyendo á Don Francisco Parra, en el-pleito seguido por Don Antonio Rodríguez contra la “Trasatlántica de Hamburgo,” habien-do hecho cesión de sirs honorarios como tal árbitro á dicho Sr. Parra Capó.
Resultando: que practicada la prueba pericial, los peritos Abo-gados Don Horacio Velabal y Veve, Don Luis Yordan Dávila, y Don José Fernández Corona, bajo juramento declararon, que ha-biendo estuidialdb ¡con detenimiento el juicio arbitral seguido por Don Antonio Rodríguez contra la “Trasatlántica de Hamburgo,” y teniendo en cuenta que ¡cada una de aquellas partes tienen que .pagar la mitad de los gastos del arbitraje, no consideran excesiva, y sí por el ¡contrario muy justa la suma de doscientos cincuenta dollars que cobra ¡cada uno (de los árbitros, y cien dollars el Se-cretario, á la Compañía “Trasatlántica de Hamburgo,” como mitad de dichos honorarios, haciendo los peritos al Tribunal, relación deta-llada del pleito arbitral, explicando el trabajo de los árbitros y Secretario.
Resultando: que terminada la práctica de la prueba d'e la par-*359te demandante, dejó ésta á la 'consideración del Tribunal la prue-ba documental, y no teniendo que proponer ninguna la parte de-mandada, se concedió la palabra por su -orden á los Letrados para informar, y oralmente -cada uno manifesto al Tribunal lo que juz-gó -conveniente, en defensa de los -derechos de las partes que repre-sentan, dándose por terminado el juicio para sentencia, que fue vo-tada en este día por unanimidad. •
Resultando: que en la tramitación ele este pleito (declarativo se ha (cumplido con las leyes de procedimientos vigentes. ,
Considerando: que el objeto de.la presente -contienda consiste en determinar si procede la reclamación establecida por los demandan-tes sobre pago (de la mitad d'e los honorarios devengados por los árbitros nombrados de común acuerdo entre Don Antonio Rodrí-guez García y k Sociedad aseguradora la “Trasatlántica de Iiam-, burgo, ’ ’ representada por la autoridad local, con el ñn de dirimir las diferencias existentes entre aquéllos, respecto al pago d'e la in-demnización reclamada por' el asegurado con motivo -del siniestro ocurrido.
Considerando: que los términos 'del contrato de seguro sobre in-cendio que sirvió de base á la pretensión del asegurado, son claros y explícitos en todas sus cláusulas, y á su contexto hubo de atem-perarse. el reclamante al dádiucir su pretensión ante la Compañía aseguradora, para el pago de la cosa asegurada, lo que no .pudo efectuarse por no haber llegado á un acuerdo con dicha Compañía, por lo cual, el asegurado hubo ¡de ampararse en la misma ley del contrato escrito, utilizando al efecto la facultad pactada en dicho contrato de sujetar la resolución d'e tales diferencias al juicio de árbitros nombrados del modo y forma establecidos en el referido convenio.
Considerando: que habiéndose nombrado los árbitros reclamantes, de acuerdo con las estipulaciones del contrato ¡de seguro, mediante el. otorgamiento d'e las correspondientes escrituras públicas, acep-tado respectivamente sus cargos y desempeñados totalmente su co-metido, ¡con arreglo á las prescripciones legales que regulan esta clase ¡de juicios y á las ¡cláusulas 'contenidas en dicho -contrato, y disponiéndose en una de ellas (cláusula sexta) que los honorarios devengados por los árbitros -designados se satisfarían de por mitad entre el asegurado y la Compañía aseguradora, es de todo punto evidente que esta última está directamente obligada al pago de la suma reclamada por los árbitros demandantes en virtud de la cláusula referida que sujeta á las partes contratantes ab.cumplís *360miento de la misma, con arreglo á 1‘as disposiciones del Código Civil vigente y á los principios generales ide derecho.
Considerando: que siendo esto asi, y no habiendo la parte deman-dada impugnado la cuantía de los honorarios reclamados por los árbitros demandantes, debe tenérsela por legítima y justa con tan-ta mayor razón, cuanto cpie la regulación de .dichos honorarios, según el. dictamen de los peritos letrados que intervinieron en este juicio ha sido hecha con arreglo á conciencia y ajustada a la índole y naturaleza técnica Id'e los actos judiciales realizados por los Jueces árbitros, no siendo á juicio del Tribunal, de ningún modo, excesivo el importe de los mismos.
Considerando: que ¡por los razonamientos aducidos, procede decla-rar con lugar las pretensiones contenidas en la demanda interpuesta, y.en tal concepto imponer las costas á la parte 'contraria, de acuer-do con la orden general No. 118.
Vistos los artículos 1,056, 1,058, 1,063, 1,221, 1,223 y 1,225 del Código Civil; los aplicables de la Ley de Enjuiciamiento Civil y la orden Judicial No. 11.8.
Fallamos: que declarando con lugar esta demanda, debemos con-denar y condenamos á la demandada., la “Trasatlántica de Ham-fourgo,” Compañía de Seguros contra incendios, á que dentro del término de quinto día pague á calda uno de los demandantes, Don Francisco Parra Capó, Don Luciano Ortiz'Antón y á Don Felipe Casalduc y Goicoechea, doscientos cincuenta dollars, y á Don Gustavo Rodríguez Acevedo, cien dollars: condenando á dicha Com-pañía al pago de las costas. Así por esta nuestra sentencia lo pro-nunciamos, mandamos y firmamos. — Firmado.—Isidoro Soto Nussa.— Firmado. — R. Sánchez Montalvo. — Firmado.—E. B. Wilcox.”
Contra esta sentencia interpuso apelación el abogado don Francisco H. Dexter en representación de la compa-ñía la que le fue admitida libremente y en ambos efectos con citación y emplazamiento de las partes; y personada la apelante bajo la representación del abogado don José Hernández TJsera con las copias prevenidas por'el moder-no Código de Enjuiciamiento Civil que ya en aquella fe-cha estaba vigente, presentó su alegato interesando la re-vocación de la sentencia apelada con las costas á los de-mandantes y exponiendo en apoyo de su solicitud los si-guientes fundamentos, legales:
*3613.- — En cuanto á la forma, podemos decir, que el art. 485 de la Ley de E. Civil, dispone: “Que toda cuestión' entre partes cuyo interés no exceda de. mil pesetas, se decidirá en juicio verbal, y si bien la Orden Judicial No. 318, serie de 1899, elevó la cuantía ó competencia de los Juzgados Municipales á la cantidad de $400, esa cuantía se refiere siempre á toda cuestión entre partes, es decir, al derecho que pueda tener el actor respecto al demandado, pero no al derecho que puedan tener distintos actores, respecto á un mismo demandado. Estamos conformes en que un actor pueda acu-mular en un mismo juicio ■ ias distintas acciones, por razón de la cuantía, que tenga contra un mismo demandado, aunque procedan dé diferentes títulos y no sean incompatibles, (Art. 1053 de la Ley de Enj. Civil) pero no podemos aidmitir que distintos actores, acu-mulen sus acciones en una misma demanda’ contra un .mismo de-mandado, haciendo por dicha' acumulación cambiar la naturaleza del juicio. La reclamación que hacen los Sres. Casalduc, Ortiz An-tón y Parra Capó es la de $250 cada uno; son pues distintos ac-tores y separadamente deben de reclamar su derecho, si lo tienen, pero no acumular sus acciones contra un mismo demandado, y dar al expediente la tramitación de un juicio .declarativo de mayor cuan-tía, por virtud de dicha acumulación, y procedente, cuando han debido de ser distintos juicios verbales ante el Juez Municipal correspondiente, ó sea el de Aguadilla.
2. — Cierto es que en la póliza de Seguro, se estipuló que cual-quier .diferencia que pudiese ocurrir entre las partes, por razón del monto de la indemnización en caso de siniestro sería fijada por árbitros, mas estos árbitros, son electos y puestos siempre por las partes pero m por terceras personas, por cuanto son Jueces avenido-res. Desde el momento en que la Compañía “La Trasatlántica,” no se avino al nombramiento de Arbitros y no designó á ninguno, el Sr. Kodríguez García, no pudo fabricar á. su gusto los Arbitros, y si los fabricó con la ayuda ó intervención del Alcalde de .Ponce, Don Enrique Chevalier, y el primero por su audacia y el segundo por su ignorancia, son los que en realidad deben de satisfacer los de rechos que se reclaman.
El Art. 790 de la Ley de Enj. Civil, es bien claro y explícito: dice .así “(Párrafo 4o.) En ningún caso, los interesados podrán conferir á tina tercera persona, la facultad de hacer la elección de ■árbitros.”
Ese es un acto personalismo y no puede pues delegarse en un tei’cero, por lo tanto, si los mismos interesados no pueden con arreglo *362á la Ley, designar á ese tercero,, para que nombre Arbitros ¿cómo es posible que con arreglo á la Ley, á esa misma Ley 'de Enjuicia-miento Civil, pueda ¡designarlos el Alcalde, que es un tercero ?
3. — En los juicios de Arbitros, todo se somete y cede á la volun-tad de las partes contratantes, y no habiendo conformidad entre una y otra, no .puede haber juicio arbitral. Este no lo impone la Ley, sino que lo ¡deja á la voluntad de las partes.- Por otra parte,-el mismo mandatario es sabido, que para nombrar Arbitros, es ne-cesario que tenga poder especial. ¿’Dónde estaba el.poder especial que á nombre de la .Compañía “La Trasatlántica,” adornara al Al-calde Chevalier, para hacer la designación de Arbitros?
4. — El Sr. García y Rodríguez ha cobrado con independencia deL montó de la indemnización fijada por los Arbitros de la Com-pañía de Seguros de incendios “La Trasatlántica,” los perjuicios que sufriera en su establecimiento mercantil, y no ha tenido ni tiene necesidad de Arbitros para el percibo de aquéllos. .
5. — Establece el Art. 4 del Código Civil, la nulidad de todo ac-to celebrado ó ejecutado contra la Ley. Es así que la Ley -de Enj. Civil dispone terminantemente que la elección .de Arbitros es per-sonalísima, y no se puede hacer por terceras personas, luego todo lo realizado en ese expediente de arbitraje, es nulo.
6. — El Art. 1,821 de la Ley de Enj. Civil, dispone que, en cuanto al modo de procederse en los compromisos, y la extensión y efectos de éstos, se estará á lo que dispone la Ley de Trámites.”
No habiendo comparecido los apelados, no obstante ha-ber sido citados y emplazados en la persona de su repre-sentante, se señaló día para la vista. En este estado el abo-gado defensor de la compañía apelante presentó un nuevo escrito acompañando una certificación autorizada por el secretario de la Corte de Distrito de los Estados Unidos para Puerto Pico, de un auto de injunction provisional dictada por dicha Corte de Distrito en doce de octubre de mil novecientos cuatro en un pleito iniciado ante la misma Corte por la compañía de seguros contra incendios “La Trasatlántica,” contra don Eelipe Casalduc Groicoe-ehea , don Luciano Ortiz Antón, don Francisco Parra Capó y don Gustavo Rodríguez Acevedo, y por el cual se les prohíbe cobrar cantidad alguna á la citada compañía *363en coneej)to de honorarios por su intervención en el juicio arbitral de que se ha hecho referencia, 7 se les previene se abstengan de llevar adelante el pleito que iniciaran en el Tribunal del Distrito de Ponce contra la expresada ■compañía en cobro de los referidos honorarios; ordenán-doseles, además, lo suspendan, lo mismo que la ejecución de cualquier sentencia que en él hubiese recaído y se en-contrase pendiente de cumplimiento.
Junto con esta certificación, presentó otra, expedida por el mismo secretario, de la sentencia interlocutoria pronunciada por la misma Corte de Distrito de los Esta-dos Unidos en tres de abril del año en curso declarando vigente hasta nueva resolución de la Corte, el auto provisional de injunction de que se ha hecho referencia y por último otra certificación expedida por el mismo se-cretario de una orden dictada por el Tribunal del Dis-trito de Ponce, de fecha diez 7 ocho de abril de mil nueve-cientos dos, 7 que se encuentra archivada en la misma. Corte de Distrito de los'Estados Unidos y por la que se dispuso remitir á dicha Corte Eederal ciertas constan-cias existentes en el referido Tribunal de Distrito, de un pleito iniciado por don Antonio Rodríguez García, contra la compañía de seguros “La Trasatlántica” sobre cobro de un seguro; 7 cuyos documentos, lo mismo que otro escrito que también presentó él día antes del señalado para la vista 7 que titula “Un brief complementario” dice el abogado .de la compañía, los presentaba á la con-sideración de este Tribunal, por si estimaba en su alta sabiduría que pudieran producir algún efecto en el pre-sente juicio.
Ahora bien; de todos estos antecedentes se derivan diferentes cuestiones, de las cuales la primera, que pue-de calificarse de previa, es la relativa á los efectos que de-ba producir el auto de injunction decretado .por la porte de Distrito de los Estados Unidos, para Puerto *364Rico, contra los demandantes don Felipe Casaldue Goi-eoe'chea, don Luciano Ortiz Antón, don Francisco: Parra Capó y don Gustavo Rodríguez Acevedo en relación al presente pleito promovido 13 or ellos contra la- Compañía de‘-seguros contra incendios “La Trasatlántica’.’ en co-bro de los honorarios devengados en el juicio arbitral de referencia, y que se encuentra pendiente en grado en. ape-lación ante esta Corte Suprema .
•' Respecto de esta cuestión, el juez que suscribe es de pa-recer,'que si bien los demandantes en este pleito están obligados á’ estar y pasar y á guardar y cumplir en todas sus partes el auto de injunction decretado contra ellos por la Corte Federal bajo la responsabilidad que les im ponen las leyes, esto se entiende sin perjuicio de la juris-dicción de esta Corte Suprema para continuar conociendo ele la alzada pendiente ante ella, toda vez que ni los inte-resados lian'pedido hada en contrario, ni el auto de injunction contiene prevención alguna por la que pudiera entenderse invadida la jurisdicción de esta Corte Supre-ma para que se abstuviera de continuar conociendo de la apelación; ni podía contenerla tampoco, puesto que los interdictos prohibitorios ó sea el inj unction sólo •' sedan á favor y en contra de una persona, pero no contra los Tribunales de Justicia, con arreglo á los principios que rigen en la jurisprudencia americana, y lo confirma la sección la. de la ley votada por la Asamblea Legislati-va de esta isla y aprobada en lo. de marzo de 1902, autori-zando los interdictos prohibitorios, según la cual, el injunction es un interdicto ■ prohibitorio en forma de mandamiento judicial, expedido bajo el sello de un -Tribunal en una acción ó proceso civil, por el cual se re-quiere á una persona, para que se abstenga de hacer, ó de permitir que se haga, por otros, bajo su intervención,' de-terminada cosa, que infrinja ó perjudique el derecho de ntro, y de donde -se deduce que es un recurso que la-ley *365concede para evitar el daño que una persona, pueda cau-sár en los dereclios ó intereses de un tercero, y cuyos efec-tos, por consiguiente, sólo pueden alcanzar á las partes litigantes, pero en manera alguna á los Tribunales de Justicia,- cuya jurisdicción no. puede invadirse ni coar-tarse por otro Tribunal por medio de un interdicto de esa clase.
‘ Esto aparte de que, no habiéndose presentado esos do-cumentos en la la. instancia, ni podido presentarse' du-' rante ella, por ser posteriores á la sentencia, no forman loarte del récord y por consiguiente, esta Corte no pue-de tomarlos en consideración para ningún efecto.
■ La segunda cuestión que surge de estos autos y que tiene también el carácter de previa, es .la relativa á la fal-ta de competencia del extinguido Tribunal del Distrito de Ponce para conocer de este litigio, por haberse acumulado, en concepto del abogado de “La Trasatlántica”, indebi-damente en una sola demanda, diferentes acciones corres-pondientes á distintos individuos, las' que cada una ameri-taba una demanda distinta contra la'compañía de' seguros, por un valor menor de cuatrocientos dollars, "y'que' debie-ron ventilarse por'consiguiente, en juicio verbal ante el juez municipal de Ponce, y no en un juicio'de mayor Cuan-tía ante el Tribunal del Distrito, el que carecía de juris-dicción, por lo tanto para conocer de él en primera instan-cia. Este argumento que adujo en el juicio el abogado de-fensor de la compañía y que ha reproducido después en es-ta 2a. instancia, no tiene valor- alguno, pues habiéndose .es-tablecido la demanda' y seguídose el juicio por todos sus trámites,'con arreglo á la antigua ley de Enjuiciamiento Civil, ésta en su artículo 156 autorizaba la -acumulación en una sola demanda de las acciones -que-tuviera uno contra varios,-ó varios contra uno, siempre que.nacieran de un-mismo tituló ó se fundaran en una misma causa de pe-dir, como sucede en el presente caso, en- él que las accio-*366nes acunraladas de los demandantes se derivan del com-, promiso celebrado por don Antonio Rodríguez García y la compañía de seguros “La Trasatlántica” .nombrán-dolos árbitros para fijar el montante de la indemnización que debía pagarse al primero por el valor de las mercade-rías destruidas por el incendio y de su intervención en el juicio arbitral celebrado en su consecuencia.
Descartadas estas cuestiones previas, pasemos ahora á ocuparnos de la cuestión principal que se ventila en esta apelación y que se reduce á determinar si la compa-ñía demandada está ó no obligada al pago de los honora-rios que le reclaman los demandantes don Felipe Casal-duc Goicoechea, don Luciano Ortiz Antón, don Francisco Parra Capó y don Gustavo Rodríguez Acevedo.
Estos fundan su demanda en la cláusula 15 de la pó-liza expedida por la compañía de seguros contra incen-dios “La Trasatlántica”, al comerciante don Antonio Ro-dríguez García, en 10 de marzo de 1902, y según la cual las diferencias que pudieran surgir entre el asegurado y la compañía aseguradora, sobre el montante de la indem-nización que debiera abonar la compañía al asegurado señor Rodríguez García, debían resolverse precisamente por un arbitrage en la forma que la misma cláusula 15 de-termina ; y que habiendo llegado el caso previsto en dicha cláusula y habiendo sido nombrados árbitros los tres pri-meros ó sean don Felipe Casalduc y Goicoechea, don Luciano Ortiz Antón y don Francisco Parra Capó, y el ofi-cial de sala del Tribunal del Distrito don Gustavo Rodrí-guez Acevedo para que interviniera como secretario y autorizara todos los actos del juicio, estaba obligada la compañía de seguros á pagarles la mitad de los honora-rios que habían devengado, ó sean doscientos cincuenta dollars á cada uno de los árbitros, y cien dollars al secre-tario, en cumplimiento de lo prescrito en la misma cláu-*367sulá 15 y en la escritura de compromiso, de pagar ambas partes de por mitad todos los gastos del arbitramento.
Empero el juez que suscribe entiende que el arbitra-mento de que se trata, no ba. sido celebrado en la forma prescrita en la cláusula 15 de la póliza de referencia; y, por consiguiente, que la compañía demandado no está obli-gada al pago de los gastos que le reclaman los demandan-tes.
La cláusula 15, de cuya aplicación se trata en estos autos, copiada a la letra en lo pertinente dice así:
“Todas las Idiferencias que puedan ocurrir respecto al monto de indemnización, serán juzgadas y fijadas únicamente por el ar-bitraje, y es-to siempre antes que haya sido iniciada alguna deman-da judicial por pago de indemnización.
Cuando conforme al deseo ide la Compañía, ó del asegurado, el importe de indemnización deba ser fijado portel arbitraje, la su-misión al arbitraje será sujetada á las siguientes condiciones.
Cada parte nombrará su perito por un protocolo ó por escrito.
Si una de las partes, después de ser notificada por la otra parte, á fin de que nombren su perito, y 'después de haber sido informado del nombramiento del perito de la otra parte, no proceda á nom-brar el segundo perito dentro de una semana, el nombramiento del segundo perito será hecho por el Cónsul de Alemania, ó en su defecto por la autoridad local competente.
Los dos peritos, antes de entrar en materia, nombran un tercero Para el caso d’e discordia, quien decidirá sobre cualquier punto discordado, dentro de los límites de la valuación de los mismos pe-ritos.
Ln el caso que los .dos peritos nombrados no pudiesen ponerse de acuerdo respecto al nombramiento del tercer perito, éste será nombrado por el Cónsul de Alemania ú otra autoridad local com-petente á la solicitud de los dos peritos, ó solamente uno de ellos.
Los gastos del arbitraje, serán soportados por iguales partes entre la Compañía y el asegurado.”
Otras estipulaciones contiene la cláusula 15 de la póliza que nos ocupa, pero que no tienen aplicación al presente, caso.
Abora bien; atendido el tenor literal de la cláusula *368de que se trata, es de parecer el juez que suscribe, que no autorizaba á los representantes de la compañía asegura-dora para comprometer la resolución de sus diferencias sobre el montante de la indemnización de los daños oca-sionados por el incendio, á un juicio de árbitros de dere-cho, y requería en los nombrados la cualidad de letrados y la intervención obligada de un secretario para que diera fe de todos sus actos, sino á un juicio de peritos co-nocedores de la materia objeto del arbitraje, como se in-fiere del contexto literal de diclia cláusula en todas sus partes, y que habían de ser nombrados en. la manera que la misma expresa, para que sin forma de juicio y con arreglo á su leal saber y entender pronunciaran su fallo sobre los puntos sometidos á su resolución y que se expre-san en la misma cláusula 15 de la póliza.
Por'consiguiente; si en contravención á lo convenido expresamente en la cláusula 15 tantas veces citada, el asegurado don Antonio Rodríguez García y el alcalde de Ponce don Enrique Chevalier, en representación de la compañía aseguradora, en vez de nombrar un perito cada parte, para que sin forma de juicio y con arreglo á su leal saber y entender resolvieran sus diferencias respecto al montante de la indemnización que debiera abonarse al señor Rodríguez García por el valor de sus mercaderías destruidas por el incendio, comprometieron la resolución de las diferencias surgidas entre el asegurado y la compa-ñía aseguradora, á un juicio de árbitros de derechos que requería en los nombrados como ya se ha dicho, la cuali-dad de letrados y la intervención de un secretario que autorizara todos sus actos y que además, los obligaba á seguir un juicio por todos sus trámites y con todas las so-lemnidades que requería la antigua ley de Enjuiciamien-.to Civil, desnaturalizando así completamente el convenio celebrado por las partes y ocasionándoles, como era natural,mayores gastos, el compromiso así celebrado resulta un *369acto nulo que no puede producir efectos eficaces de nin-gún género contra la compañía demandada, tanto por ha-berlo celebrado el representante de la compañía, extra-limitándose de las instrucciones que contenía la cláusula 15 de la póliza, cuanto por la forma misma de su celebra-ción, toda vez que aplicando inadecuadamente para el nombramiento del árbitro 3o., la regla establecida en la póliza para la designación de un tercer perito para el caso de discordia, hicieron que los arbitros señores Casaldue y Parra Capó, nombraran á su vez un tercer arbitro, que lo fué el señor Ortiz Antón, de lo que resultó un acto nulo é ineficaz á todas luces, puesto que si bien aquel procedi-miento que era el establecido en la póliza para el nom-bramiento de un perito tercero para el caso de discordia, era perfectamente válido y eficaz tratándose de un simple juicio pericial, para un juicio de árbitros resultaba completamente inválido é ineficaz, con arreglo al artículo 790 de la Ley de Enjuiciamiento Civil antigua que regía cuando dicho compromiso tuvo lugar, y según el cual “en ningún caso los interesados podrán conferir á una tercera persona la facultad de hacer la elección ó nombra-miento de ninguno de los árbitros”; y cuya designación es precisamente uno de los requisitos que debe contener la escritura de compromiso, bajo pena de nulidad como lo previenen los dos artículos siguientes de la misma ley de trámites.
En mérito de todas las consideraciones expuestas, y de lo que disponen los preceptos citados de la antigua ley procesal, y los artículos 1058, 1616, 1620, 1621 y 1629 del Adgente Código Civil, que reproducen exactamente lo que disponían los artículos 1091, 1714, 1718, 1719 y 1727 del antiguo, el primero, ó sea, el 1058 de aplicación general á todos los contratos y según el cual “las obligaciones que nacen de los contratos tienen fuerza de ley entre las par-tes contratantes, y deben cumplirse al tenor de los mis-*370mos”, y los cuatro últimos de aplicación especial al con-trato de mandato y según los cuales “el mandatario no .puede traspasar los límites del mandato”; el mandatario queda obligado por la aceptación á cumplir el mandato y responde de los daños y perjuicios que, de no ejecutarlo, se ocasionen al mandante”; “en la ejecución del man-dato, ba de arreglarse el mandatario á las instrucciones del mandante”, y que “ en lo que el mandatario se baya ex-cedido, no queda obligado el mandante, sino cuando lo ratifica expresa ó tácitamente”, lo que no ha tenido lu-gar en el presente caso. El juez que suscribe, en mérito de todas estas dispocisiones legales, es de parecer que los árbitros nombrados por don Antonio Rodríguez García y el alcalde de Ponce don Enrique Chevalier, aquél por su derecho propio y éste como representante de la compa-ñía de seguros “La Trasatlántica”, carecen de acción para obligar á ésta al pago de los honorarios que le recla-man por sus servicios en el juicio arbitral de referencia, por haber sido nombrados en contravención á las estipu-laciones que contenía la cláusula 15 de la póliza del segu ro; y en su consecuencia, que la sentencia pronunciada por el extinguido Tribunal del Distrito de Ponce, por la que se condenó á la compañía demandada al pago de los honorarios reclamados por los supuestos árbitros, ha sido dictada con error y debe revocarse, absolviéndose de la de-manda á la citada compañía, con las costas de ambas ins-tancias á los demandantes don Eelipe Casaldue Goicoe-ehea, don Luciano Ortiz Antón don Francisco Parra Oapó y don Gustavo Rodríguez Acevedo-

Revocada.

Jueces concurrentes: Bres. Hernández, Eigueras, Mac-Leary y Wolf. ■ -